                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MILES ORLONDO BONTY,                               Case No. 17-cv-03516-HSG (PR)
                                                        Plaintiff,                          ORDER DISMISSING DEFENDANTS
                                   9
                                                                                            CHUDY, NGUYEN, AND
                                                 v.                                         VILLAFUERTE; GRANTING
                                  10
                                                                                            DEFENDANTS’ MOTION TO STRIKE
                                  11     K. KUMAR, et al.,                                  SUR-REPLY
                                                        Defendants.                         Re: Dkt. No. 95
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff, an inmate at Salinas Valley State Prison proceeding pro se, filed this civil rights
                                  14
                                       action pursuant to 42 U.S.C. § 1983. On February 15, 2018, the Court found that plaintiff stated a
                                  15
                                       cognizable claim of deliberate indifference to medical needs as against nine defendants and issued
                                  16
                                       an order of service. On June 21, 2018, the Court reviewed plaintiff’s second amended complaint
                                  17
                                       and ordered service on an additional three defendants.
                                  18
                                              In an order filed June 27, 2018, the Court noted that defendants Joseph Chudy and Thao
                                  19
                                       Nguyen had not been served with process or appeared in this action. In an order dated July 9,
                                  20
                                       2018, the Court noted that defendant Jennifer Villafuerte had not been served with process or
                                  21
                                       appeared in this action. The Court explained that the Marshal had been unable to locate these
                                  22
                                       three defendants with the information provided by plaintiff, and service therefore had not occurred
                                  23
                                       within the time limits set out in Federal Rule of Civil Procedure 4(m). The Court ordered that,
                                  24
                                       within ninety days, plaintiff had to effectuate service on these defendants or submit to the Court
                                  25
                                       sufficient information to identify and locate these defendants so that the Marshal could effectuate
                                  26
                                       service. The Court also cautioned plaintiff that if he did not provide sufficient information to
                                  27
                                       enable service of process, these defendants would be dismissed without prejudice.
                                  28
                                   1           The deadline has passed, and plaintiff has not provided any information to enable service

                                   2   of process on defendants Chudy, Nguyen, or Villafuerte or shown cause for his failure to do so.

                                   3   Accordingly, defendants Chudy, Nguyen, and Villafuerte are DISMISSED from this action

                                   4   without prejudice because plaintiff failed to comply with Federal Rule of Civil Procedure 4(m).

                                   5   The Clerk is directed to terminate Chudy, Nguyen, and Villafuerte as defendants on the docket in

                                   6   this action.

                                   7           Defendants have filed a motion to revoke plaintiff’s in forma pauperis (“IFP”) status.

                                   8   Plaintiff has filed an opposition, defendants have filed a reply, and plaintiff has filed an

                                   9   unauthorized sur-reply. Defendants’ motion (Dkt. No. 95) to strike plaintiff’s unauthorized sur-

                                  10   reply (Dkt. No. 94) is GRANTED. Sur-replies are not part of usual motion practice, as indicated

                                  11   in Civil Local Rule 7-3; plaintiff did not ask for permission to file such a document, as required by

                                  12   Civil Local Rule 7-3(d); and plaintiff already had the opportunity, through his opposition, to raise
Northern District of California
 United States District Court




                                  13   any contentions related to defendants’ motion.

                                  14           Defendants’ motion to revoke plaintiff’s IFP status is deemed submitted and ready for

                                  15   disposition. No further briefing on the motion will be allowed unless a party obtains prior

                                  16   permission from the Court and provides sufficient cause in any such request. The Court will rule

                                  17   on the motion by separate order.

                                  18           This order terminates Dkt. No. 95.

                                  19           IT IS SO ORDERED.

                                  20   Dated: 12/10/2018

                                  21

                                  22
                                                                                                      HAYWOOD S. GILLIAM, JR.
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
